Name: Commission Regulation (EC) No 1651/1999 of 27 July 1999 determining the quantity available for the second half of 1999 of certain products in the milk and milk products sector covered by the import arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities28. 7. 1999 L 195/25 COMMISSION REGULATION (EC) No 1651/1999 of 27 July 1999 determining the quantity available for the second half of 1999 of certain products in the milk and milk products sector covered by the import arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Slovenia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2508/97 of 15 December 1997 laying down detailed rules for the applica- tion to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania, and Slovenia and the Agreements on free trade between the Community and the Baltic States (1), as last amended by Regulation (EC) No 1643/1999 (2), and in particular Article 4(4) thereof, (1) Whereas, in application of Commission Regulation (EC) No 176/1999 (3), determining the extent to which applications for import licences for the said products lodged in January 1999 can be accepted, applications for import licences lodged for the products referred to in Regulation (EC) No 2508/97 concern quantities less than those available; whereas, therefore, the quantity available for the period 1 July to 31 December 1999 should be fixed for each product, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 July to 31 December 1999 pursuant to Regulation (EC) No 2508/97, for products originating in the Slovak Republic shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 July 1999. It shall apply from 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 345, 16.12.1997, p. 31. (2) See page 5 of this Official Journal. (3) OJ L 20, 27.1.1999, p. 26. ANNEX Products originating in the Republic of Slovenia Total quantity available for the period 1 July to 31 December 1999 CN codes and products 0402 10 0402 21 0403 10 Yoghurts 0406 90 Other cheeses in t 633,42 600 182,60